 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      MAXILL INC., an Ohio corporation,
 8                          Plaintiff,
 9         v.
10                                                   C17-1825 TSZ
      LOOPS, LLC; and LOOPS                          (consolidated with C18-1026 TSZ)
      FLEXBRUSH, LLC,
11
                            Defendants.
12
      LOOPS, L.L.C.; and LOOPS
13    FLEXBRUSH, L.L.C.,
14                          Plaintiffs,
                                                     MINUTE ORDER
15         v.

16    MAXILL INC., a Canadian corporation,

17                          Defendant.

18
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
19
          (1)    On October 26, 2019, Maxill Inc., a Canadian corporation, and Maxill Inc.,
20 an Ohio corporation, (collectively “Maxill”) filed a motion to seal, docket no. 108, that
   violated both the Court’s prior Minute Order, docket no. 105, and Local Civil Rule 7(d).
21 Maxill failed to “conspicuously indicate . . . whether the parties are in agreement
   concerning the sealing of the documents at issue,” see Minute Order at ¶ 4 (docket
22 no. 105), and noted the motion to seal for October 25, 2019, the day before it was filed,

23

     MINUTE ORDER - 1
 1 instead of the third Friday after filing, which is the proper noting date for non-stipulated,
   non-dispositive motions. Maxill’s motion to seal, docket no. 108, is STRICKEN.
 2
          (2)     The Court sua sponte DIRECTS that the following materials shall remain
 3 under seal: (i) Maxill’s unredacted reply brief, docket no. 107; (ii) the unredacted
   declaration of John Shaw and exhibits 26 and 28 thereto, docket no. 109; and (iii) the
 4 unredacted declaration of Mudit Kakar and exhibits 29 and 31 thereto, docket no. 110.

 5        (3)    On or before noon on Thursday, November 14, 2019, the parties shall
   submit to the Court the following items: (i) a sample of the accused, allegedly infringing
 6 device; and (ii) a sample of the patent holder’s preferred embodiment. Such materials
   shall be provided in envelopes marked “COURTESY COPY FOR CHAMBERS OF
 7 JUDGE ZILLY” and delivered to the Clerk’s Office on the lobby level of the courthouse.
          (4)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 8 record.

 9         Dated this 12th day of November, 2019.

10
                                                      William M. McCool
11                                                    Clerk

12                                                    s/Karen Dews
                                                      Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
